Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The “Non-Final Rejection” action dated 11/24/21 is withdrawn/vacated as it was titled in error. Examiner notes no changes were made to the rejections presented below.  

The present application, filed on October 19, 2021, in which claims 12-21 were presented for examination, of which claim 12 was amended and claim 21 was added, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments with respect to claims 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 12-21 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 12, the limitation “a plurality of upper protrusions protruding upward from an upper portion of the sole body toward the planta of the wearer” in lines: 5-6 is claiming a human organism. Examiner suggests changing the limitation to “a plurality of upper protrusions configured to be protruding upward from an upper portion of the sole body toward the planta of the wearer”.
Regarding claim 13, the limitation “upper protrusions vary in size depending on their positions with respect to portions of the planta of the wearer” in lines: 2-3  is claiming a human organism. Examiner suggests changing the limitation to “upper protrusions configured to vary in size depending on their positions with respect to portions of the planta of the wearer”.
Regarding claim 14, the limitation “upper protrusions vary in height depending on their positions with respect to portions of the planta of the wearer” in lines: 2-3  is claiming a human organism. Examiner suggests changing the limitation to “upper protrusions configured to vary in height depending on their positions with respect to portions of the planta of the wearer”.

Claims 15-21 are rejected because they depend directly or indirectly on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over  Hatuno (US Patent 3,757,774) in view of Kramer (US Patent 5,493,791 embodiment “emb.” of Fig. 3 and 11) and Wang et al. (US PG Pub. 2002/0088140).
Regarding claim 12, Hatuno discloses a sole structure (1, Fig. 1) for shoes (Col. 1, lines: 64-66, examiner notes the “sandal” is considered to be a “shoe” since the applicant has not disclosed what structures makeup the “shoe” and it is well known in the art “shoe” is “something that you wear on each foot” as provided by MacMillan Dictionary), the sole structure (1) comprising: 
a sole body (see annotated Fig. 2 below) supporting an entire planta of a wearer (“supporting an…wearer” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function); 
a plurality of lower protrusions (3) protruding downward from a lower portion of the sole body (see annotated Fig. 2 below) toward the ground, and spaced from each other (Fig. 2); and 
a plurality of upper protrusions (2) protruding upward from an upper portion of the sole body (see annotated Fig. 2 below) toward the planta of the wearer (examiner notes this is shown in annotated Fig. 2 below), each of the upper protrusions (2) being on an upper side of the sole body (examiner notes “an upper side of the sole body” is shown in Fig. 2) and overlapping with an associated one of the lower protrusions (3) such that each of the upper protrusions (2) is at least partially vertically aligned with a corresponding one of the plurality of lower protrusions (Col. 2, lines: 16-22),
 each of the lower protrusions (3) has, at its lower portion, a first region (see annotated Fig. 2 below) which makes contact with the ground (examiner notes this is shown in annotated Fig. 2 below), 
each of the upper protrusions (2) has, at its upper portion, a second region (see annotated Fig. 2 below) configured to make contact with the planta of the wearer (“configured to…wearer” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function) and is smaller than the first region (examiner notes the annotated regions below in Fig. 2 show the “second region” is smaller than the “first region”),
each of the lower protrusions (3) is pillar-shaped to have a horizontal cross section whose outer dimension is uniform in shape and size from the lower portion of the sole body toward the ground (Col. 2, lines: 16-22, examiner notes the “pillar-shape” is shown in Fig. 2), 
a bottom surface of each of the lower protrusions serves as the first region (see annotated Fig. 2 below), 
each of the upper protrusions (2) includes a base (see annotated Fig. 2 below) which is pillar-shaped (examiner notes the “pillar-shape” of the “base” is shown in annotated Fig. 2 below) and a tip end (see annotated Fig. 2 below) integrated with the base (see annotated Fig. 2 below).

    PNG
    media_image1.png
    397
    598
    media_image1.png
    Greyscale

Fig. 2-Examiner Annotated

Hatuno does not disclose each of the lower protrusions is square-shaped when viewed in horizontal cross section along a cross-sectional plane that is generally parallel to a ground plane, the lower protrusions are arranged so that a side of a square shape of one of the lower protrusions is generally parallel to a facing side of a square shape of an adjacent one of the lower protrusions.
However, Kramer teaches yet another sole structure, wherein Kramer teaches a sole structure (10, Fig. 1 and 3) comprises lower protrusions (20, Fig. 3), wherein each of the lower protrusions (20) is square-shaped when viewed in horizontal cross section along a cross-sectional plane that is generally parallel to a ground plane (Col. 5, lines: 10-12, 14-17, and 23-24, examiner notes the lower protrusions, element 20, are known as “plugs” which would be “square” when its height matches its thickness. The cited height or thickness is between “3mm and 10mm”) the lower protrusions (20) are arranged so that a side of a square shape of one of the lower protrusions (see annotated Fig. 3 below) is generally parallel to a facing side of a square shape of an adjacent one of the lower protrusions (examiner notes since each of the lower protrusions are square shaped they would be “generally parallel to a facing side of a square shape of an adjacent one of the lower protrusions” as shown in Fig. 3).

    PNG
    media_image2.png
    364
    731
    media_image2.png
    Greyscale

Fig. 3-Examiner Annotated

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the lower protrusions as disclosed by Hatuno, by making it square as taught by Kramer, in order to enhance the structural stability of the lower protrusions. 
They do not disclose each of the upper protrusions is square-shaped when viewed in horizontal cross section, and 2 of 10118409344Application No.: 16/137,893Attorney Docket No.: 237710.000099.MIZ226the bases of the protrusions are arranged so that when viewed in horizontal cross section along a cross-sectional plane that is generally parallel to the ground plane, a side of a square shape of one of the bases of the plurality of upper protrusions is generally parallel to a facing side of a square shape of an adjacent one of the bases of the plurality of upper protrusions.
However, in the emb. shown in Fig. 11 of Kramer, it is taught each of the upper protrusions (51, Fig. 11) is square-shaped when viewed in horizontal cross section (Col. 5, lines: 60-65), and 2 of 10118409344Application No.: 16/137,893Attorney Docket No.: 237710.000099.MIZ226the bases of the protrusions (see annotated Fig. 11 below) are arranged so that when viewed in horizontal cross section along a cross-sectional plane that is generally parallel to the ground plane, a side of a square shape of one of the bases of the plurality of upper protrusions (see annotated Fig. 11 below) is generally parallel to a facing side of a square shape of an adjacent one of the bases of the plurality of upper protrusions (examiner notes the “upper protrusions” are shown as “generally parallel to a facing side of a square shape of an adjacent one of the bases of the plurality of upper protrusions” as shown in annotated Fig. 11 below).

    PNG
    media_image3.png
    369
    383
    media_image3.png
    Greyscale

Fig. 11-Examiner Annotated

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the upper protrusions as disclosed by Hatuno in view of Kramer (emb. Fig. 3), by making it square as taught by Kramer (emb. Fig. 11), in order to enhance the structural stability of the upper protrusions. 
They do not disclose each upper protrusions is tapered as the tip end goes upward.
However, Wang et al. “Wang” teaches yet another sole structure, wherein Wang teaches a plurality of upper protrusions (11, Fig. 9), wherein each of the upper protrusions has a tip end (see annotated Fig. 9 below) and is tapered as the tip end goes upward (examiner notes the “upper protrusions” are shown as “tapered as the tip end goes upward” as shown in annotated Fig. 9 below).

    PNG
    media_image4.png
    219
    257
    media_image4.png
    Greyscale

Fig. 9-Examiner Annotated

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper protrusions as disclosed by Hatuno in view of Kramer (emb. Fig. 3 and 11), by making it tapered as the tip end goes upward as taught by Wang, in order to apply more pressure to the bottom of the users sole for enhanced comfort.
  
Regarding claim 13, Hatuno in view of Kramer (emb. of Fig. 3 and 11) and Wang disclose the second regions of the upper protrusions (see annotated Fig. 2 above of Hatuno) vary in size depending on their positions with respect to portions of the planta of the wearer (Col. 2, lines: 9-14, Fig. 2).  

Regarding claim 14,  Hatuno in view of Kramer (emb. of Fig. 3 and 11) and Wang  disclose the upper protrusions (2, Fig. 2 of Hatuno) vary in height depending on their positions with respect to portions of the planta of the wearer (Col. 2, lines: 9-14, Fig. 2).

Regarding claim 15, Hatuno in view of Kramer (emb. of Fig. 3 and 11) and Wang  disclose a shoe (combination of 4, 5, and 1, Fig. 1 and 2) comprising the sole structure of claim 12 (1, Col. 1, lines: 64-66, examiner notes the “sandal” is considered to be a “shoe” since the applicant has not disclosed what structures makeup the “shoe” and it is well known in the art “shoe” is “something that you wear on each foot” as provided by MacMillan Dictionary).  

Regarding claim 16, Hatuno in view of Kramer (emb. of Fig. 3 and 11) and Wang  disclose a shoe (combination of 4, 5, and 1, Fig. 1 and 2) comprising the sole structure of claim 13 (1, Col. 1, lines: 64-66, examiner notes the “sandal” is considered to be a “shoe” since the applicant has not disclosed what structures makeup the “shoe” and it is well known in the art “shoe” is “something that you wear on each foot” as provided by MacMillan Dictionary).  

Regarding claim 17, Hatuno in view of Kramer (emb. of Fig. 3 and 11) and Wang  disclose a shoe (combination of 4, 5, and 1, Fig. 1 and 2) comprising the sole structure of claim 14 (1, Col. 1, lines: 64-66, examiner notes the “sandal” is considered to be a “shoe” since the applicant has not disclosed what structures makeup the “shoe” and it is well known in the art “shoe” is “something that you wear on each foot” as provided by MacMillan Dictionary).  

Regarding claim 21, Hatuno in view of Kramer (emb. of Fig. 3 and 11) and Wang  disclose a horizontal cross-sectional shape of one of the bases of the plurality of upper protrusions matches, in a non-rotational manner, a horizontal cross-sectional shape of a corresponding one of the lower protrusions which is vertically aligned with the one of the bases in a lower side of the sole body (Col. 2, lines: 14-22 of Hatuno, examiner notes since the protrusions are symmetric about each other, the bases of the upper protrusions would have a “horizontal cross-sectional shape” vertically aligned with the lower protrusions) 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hatuno in view of Kramer (emb. of Fig. 3 and 11) and Wang et al., further in view of Nabernik (US PG Pub. 2013/0036631).
Regarding claim 18, Hatuno in view of Kramer (emb. of Fig. 3 and 11) and Wang disclose the invention substantially as claimed above.
They do not disclose an upper.
	However, Nabernik teaches another similar sole structure, wherein Nabernik teaches an upper (22, Fig. 3) attached to an upper side of the sole structure (57, Par. 0109, Lines: 1-9), wherein the upper (22) includes an upper body (23) and an insole (29) integrated with the upper body (23, examiner notes this limitation is shown in Fig. 3).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shoe as disclosed by Hatuno in view of Kramer (emb. of Fig. 3 and 11) and Wang, by incorporating an upper including an upper body and an insole integrated with the upper body as taught by Nabernik, in order to provide cushioning to the wearers feet while the shoe is in use.

Regarding claim 19, Hatuno in view of Kramer (emb. of Fig. 3 and 11) and Wang, further in view of Nabernik disclose an inner sole (35, Fig. 3 of Nabernik) arranged on the upper side of the sole structure (57, Par. 0108, lines: 21-26 and Par. 0109, lines:1-9, examiner notes the limitation is shown in Fig. 3).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shoe as disclosed by Hatuno in view of Kramer (emb. of Fig. 3 and 11) and Wang, by incorporating an inner sole arranged on the upper side of the sole structure as taught by Nabernik, in order to provide cushioning to the wearers feet while the shoe is in use.

	Regarding claim 20, Hatuno in view of Kramer (emb. of Fig. 3 and 11) and Wang, further in view of Nabernik disclose an inner sole (35, Fig. 3 of Nabernik) arranged on the upper side of the sole structure (57, Par. 0108, lines: 21-26 and Par. 0109, lines:1-9, examiner notes the limitation is shown in Fig. 3).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shoe as disclosed by Hatuno in view of Kramer (emb. of Fig. 3 and 11) and Wang, by incorporating an inner sole arranged on the upper side of the sole structure as taught by Nabernik, in order to provide cushioning to the wearers feet while the shoe is in use.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAKOTA MARIN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732